DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
  
Claim Status
Claims 9-12 are canceled.  Claims 1-8 are pending.

Claim Interpretation
With regard to independent claim 1, the claim recites, “…wherein if the updating, transferring, the generating, or the removing is unsuccessful, the system updates the first database record of the second user, causing the second simulation server in communication with the second client host used by the second user to load the virtual object from the second view simulation of the virtual world.”  (Emphasis added.)  However, the claim previously recites, “… the plurality of simulation servers loading portions of the virtual objects from the asset servers to generate view simulations of the virtual world having the virtual objects, wherein the plurality of simulation servers store the virtual objects in cache memory, wherein the simulation servers communicate with client hosts via the VPN network or the secure Internet connection to provide the view simulations for electronic display on the client hosts…” This recites ‘loading’ virtual objects as comprising storing, by the simulation server(s), the virtual objects in cache, to provide the view simulation on the client.  The claim then recites, “…updates a first database record of the second user, causing the second simulation server in communication with the second client host used by the second user  to hide the virtual object from the second view simulation of the virtual world…”  This recites updating a record to hide an object from view, which, per Figures 6b and 6c, comprises toggling a flag from “1” to “0”, which has the effect, as recited, of causing the simulation server to hide the virtual object from the view simulation.  
The claim then recites, “…transfers the virtual object from the second simulation server to a first asset server, the first asset server having a mirrored hard drive backup…”  
However, there is no recitation of the virtual object then being deleted or removed from the second simulation server.  The ‘transferring’ step is therefore interpreted as comprising sending a copy of the virtual object to the first asset server, while maintaining the virtual object at the second simulation server.  This state is further interpreted as being maintained until the outcome of the subsequently recited generating and removing steps are apparent, and when any of the steps is unsuccessful, the final limitation, reciting updates the first database record of the second user, causing the second simulation server in communication with the second client host used by the second user to load the virtual object from the second view simulation of the virtual world, is interpreted as toggling the flag back to “1” in the second user’s first database record, 
For purposes of examination, the interpretation of claim 1 therefore comprises that the record updating involves toggling flags in database records, which cause the client host to “hide”, or remove from view/rendering, the associated virtual objects.  The interpretation of the final “updating”, when any of the steps has failed, serves only to toggle the flag back to original status, which enables the client host to again render the virtual object for the originally associated user.  Consequently, the “updating…to load” of the final limitation is interpreted as comprising returning the state to original state if any of the steps fails, and therefore comprises a final step of an atomic transaction.  Under this interpretation, Lee continues to read on the limitation, as discussed in the prior art rejections, below.


Response to Applicant Remarks
 With regard to rejections under 35 USC 112(a) and (b), claim amendments have overcome prior rejections.
With regard to the prior art rejections, Applicant remarks, 
“The newly amended features ensure the integrity of a transaction in the virtual environment. When any aspect of the mechanisms for completing the transaction fail, the transaction is automatically reverted to ensure that a user does not obtain a virtual object coincidentally. None of the cited references teach or suggest the newly amended feature from claim 1.
The Action cites Lee, stating that: “Lee discloses wherein if any of the transaction steps (where transaction steps of updating, transferring, generating, removing are disclosed by Chuah, Dawson and Jung as discussed above) is unsuccessful, the system: ensures that none of the steps occur ([40] “In various 
However, Lee discloses that “subprocess server 104 c can operate to ensure that all parts of a transaction occur, or all do not occur, thereby guaranteeing that game data stored in database processes 110 are not updated unless all parts of the transactions succeed, thereby reducing loop- holes for participants to seek unjust enrichments.” (Lee at 0040.) That is, Lee does not disclose, teach, or suggest “wherein if the transferring, the generating, or the removing is unsuccessful, the system updates the first database record of the second user, causing the second simulation server in communication with the second client host used by the second user to load the virtual object from the second view simulation of the virtual world,” as recited in claim 1. Instead, Lee discloses that a transaction can entirely occur or not. Lee discloses that a transaction “refers to a set of tasks constituting an activity that involves one or more participants interacting with a synthetic environment.” (Lee at 0055.) Lee illustrates a transaction in Figure 5, which is reproduced below for purposes of the present discussion:
As discussed and illustrated in Lee, the “transaction” is the process of Participant 1 and Participant 2 exchanging Item A and Item B. Thus, the “atomicity” described is that the “transaction 504” and all parts of it either occur or do not. This cannot be interpreted inconsistently with Lee’s teachings, and thus, cannot be interpreted to mean that each of the transferring, the generating, or the removing is a “transaction.” Lee does not therefore disclose, teach, or suggest “wherein if the transferring, the generating, or the removing is unsuccessful, the system updates the first database record of the second user, causing the second simulation server in communication with the second client host used by the second user to load the virtual object from the second view simulation of the virtual world,” as recited in claim 1.
For at least the above reasons, the suggested combination of Edecker, Chuah, Dawson, Jung, Kesselman, Saunders, and Lee does not teach or suggest claim 1…” (Remarks, pages 6-8).

Examiner   respectfully disagrees.  Lee clearly discloses atomic transactions, and “ensuring that all parts of a transaction occur, or do not occur”, as disclosed in at least [40] of Lee.  The specific steps of the “transaction” of the instant claims are rejected as being disclosed by the combination of references of Chuah, Dawson, and Jung, where Chuah discloses the updating and database record generating, Dawson discloses the transferring, and Jung discloses generating the database to include an indicator and removing of the indicator.  Lee is relied upon only for the disclosure of an atomic transaction, wherein if any of the transaction steps is unsuccessful, the system ensures that none of the steps occur.  Applicant’s arguments therefore comprise a piecemeal analysis.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Additionally, with regard to Applicant’s remarks, cited above, concerning Figure 5, it is noted that Lee, in [55], discloses an example transaction, but does not disclose that transactions must be restricted to such transactions; see Lee, [55], “…To illustrate, consider an example in which a first participant ("participant 1") 506 is associated with client 550a, and a second participant ("participant 2") 510 is associated with client 550b. First participant 506 and second participant 510 respectively possess an item ("Item A") 508 and an item ("Item B") 512. Next, consider that the participants 506 and 510 arrange to exchange items 508 and 512…”
With regard to Applicant’s remarks, cited above, “Thus, the “atomicity” described is that the “transaction 504” and all parts of it either occur or do not. This cannot be interpreted inconsistently with Lee’s teachings, and thus, cannot be interpreted to mean that each of the transferring, the generating, or 
 The prior art rejections are therefore maintained.


 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edecker (US Publication 2002/0188678), in view of Chuah (US Publication 2003/0014423), in further view of Dawson (US 2009/0276718), in further view of Jung (US Publication 2007/0203725), in further view of Kesselman (US Publication 2005/0266926), in further view of Saunders (US 7,690,043), in further view of Harwood (US Publication 2009/0106347), in further view of Lee (US Publication 2008/0220873).  
With regard to claim 1, Edecker discloses system comprising: a plurality of asset servers managing backup storage of virtual objects of the virtual world ([113], [115], [119], Figure 8, #92, where ‘plurality’ represents mere duplication of parts; see MPEP 2144.04 VI B ; with regard to making separable, see also MPEP 2144.04 V C; with regard to rearrangement of parts see MPEP 2144.04 VI C), the virtual world including a shared virtual environment in which users can interact with one another through an avatar ([154], “…"visit user home" and "follow user" access modes may be utilized by host users to travel between different virtual reality environments… the group of users may continue to perform certain networked virtual tasks. For example, a user may be able to view the users, namely, the users' avatars, who participate in the group teleportation process, communicate with them, play games and perform other like virtual tasks…”;  [177], “…The users of host 383a, host 383b and host 384 form the group 385. This group 385 is to be teleported to the destination virtual environment such that the user avatars are located inside the teleportation object…”; see also [112], [114], [155], [180]);
and a plurality of simulation servers in communication with the plurality of asset servers via a …network, the plurality of simulation servers loading portions of the virtual objects from the asset servers to generate view simulations of the virtual world having the virtual objects ([110]-[113], [115], Figures 1, 4, Figure 8, #110, where ‘plurality’ represents mere duplication of parts; Edecker discloses server performing functions as above, and further discloses multiple servers communicating via network), wherein the plurality of simulation servers store the virtual objects in cache memory ([115], Figure 8, #112), wherein the simulation servers communicate with client hosts… to provide the view simulations for electronic display on the client hosts ([104], , including: 
a first simulation server in communication with a first client host of a first user… the first simulation server generating a first view simulation of the virtual world for electronic display on the first client host ([104], [116], Figure 8, #94, #110, Figure 1, [49], where ‘in presenting’ comprises the intended use of the communication and is not afforded full patentable weight), 
and a second simulation server in communication…with a second client host of a second user, the second simulation serve generating a second view simulation of the virtual world for electronic display on the second client host ([104], [116], Figure 8, #94, #110 Figure 1, [49]; where ‘in presenting’ comprises the intended use of the communication and is not afforded full patentable weight).  
 Edecker does not specifically disclose receiving a request from a first user for a virtual object controlled by a second user, or transferring the object or updating database records accordingly.  However, Chuah discloses wherein, in response to a request from the first client host of the first user identifying a virtual object controlled by the second user of the virtual world ([44]), the system: updates a first database record of the second user, ([44]-[47], Figure 4 #403, #120 (update)); generates a second database record of the first user to identify the virtual object 
Chuah discloses generating/updating the virtual object records as above, but does not specifically disclose that the record generating/updating causes servers to hide the virtual object or prevent the virtual object from being loaded into the view of the now-prior owner.  It is noted that these limitations comprise statements of intended use and are not afforded full patentable weight.  However, in the interest of compact prosecution, it is provided that Dawson discloses causing the second simulation server in communication with the second client host used by the … user to hide the virtual object from the second view simulation of the virtual world (Dawson [18], [45], where an avatar represents a virtual object, and ‘hiding’ is broadly interpreted as ‘disabling’, where enabling/instantiating comprises displaying); transfers the virtual object from the second simulation server to a first assert server  (Dawson, [18], [29]-[30]), where the servers are associated with storage, interpreted as ‘asset server’; Figure 1 discloses instance where storage is shared; figure 2 discloses individual storage; further discussion in [22]-[28] see above citations for MPEP 2144.04 for discussion of legal precedent for obviousness regarding making separable/rearrangement of parts.)  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the system implementing a virtual world as disclosed by Edecker, as modified by the updating of virtual object records as disclosed by Chuah, with the further feature of enabling/disabling virtual objects as disclosed by Dawson, because so doing would seamlessly enable virtual objects in virtual views, increasing user satisfaction (see Dawson, [18], last 6 lines). 
Chuah discloses generating a database record as discussed above, but does not specifically disclose wherein the second database is generated to include an indicator that prevents the virtual object from being loaded into the first simulation server that is in communication with the first client host.  It is noted that ‘to include an indicator that prevents the virtual object from being loaded into the first simulation server that is in communication with the first client host’ comprises the intended use of the ‘generates’ step and is not afforded full patentable weight.  
However, in the interest of compact prosecution, it is provided that Jung discloses the second database record is generated to include an indicator that prevents the virtual object from being loaded into the first simulation server that is in communication with the first client host ([414], [467]).  Jung also discloses removes the indicator from the second database record, causing the first simulation server to load the virtual object from the first asset server and render the virtual object in the first view ([414], [467], where ‘causing to load the virtual object…and render the object…’ comprise the intended use of removing the indicator from the record, and, as such, these limitations are not afforded full patentable weight.) It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the system implementing a virtual world as disclosed by Edecker, as modified by the updating of virtual object records as disclosed by Chuah, as modified by the feature of enabling/disabling virtual objects as disclosed by Dawson, with the further feature of a record flag/indicator for indicating object enablement as disclosed by Jung because such record-keeping would have preserved users’ virtual property rights, thereby increasing user satisfaction (see Jung [468]).  
With regard to the first asset server having a mirrored hard drive backup, Edecker discloses a hard drive #92 in communication with data access and caching module, #112, ([113], [115], Figure 8, # 112, #92), but does not specifically disclose a mirrored hard drive backup.  However, Kesselman discloses a system having a mirrored hard drive backup ([26], Figure 2, 

 With regard to amended claim language, a VPN network or a secure Internet connection including a HyperText Transfer Protocol (HTTP), Secure Sockets Layer (SSL), Advanced Messaging Query Protocol (AMOP), an open Internet Protocol for Business Messaging, or Certified HTTP (CHTTP), or any combination thereof, Edecker discloses a plurality of computers performing functions of asset and simulation servers as discussed above, and further discloses such computers communicating via a network.  Edecker further discloses an Internet connection ([56]) but does not specifically disclose secure internet connection or VPN.  However, Saunders discloses a gaming system wherein devices are connected via a VPN network using a secure Internet connection, (Col. 8 lines 4-22, “…As used herein, the network includes network variations such as the public Internet, a private network within the Internet, a secure network within the Internet, a private network, a public network, a value-added network, an intranet, and the like. In embodiments of the present invention where the Internet is the backbone network 140, gaming network 150 and remote network 120 may form a virtual private network (VPN) transported over the Internet.”; Col. 13 lines 24-40; Figures 1 and 10).  It would have been obvious to one of , as disclosed by Saunders, because such a method and system would have protected proprietary information and further secured user’s personal information (see Saunders Col. 8 lines 4-22 and Col. 13 lines 24-50, encryption secures the network).
Saunders discloses a VPN network using a secure Internet connection as discussed above, but does not specifically disclose a secure Internet  connection including a HyperText Transfer Protocol (HTTP), Secure Sockets Layer (SSL), Advanced Messaging Query Protocol (AMOP), an open Internet Protocol for Business Messaging, or Certified HTTP (CHTTP), or any combination thereof.  It is noted that this recites an optional feature (“…VPN network or a secure Internet connection including…”).  However, in the interest of compact prosecution, it is provided that Harwood discloses a VPN network or a secure Internet connection including a HyperText Transfer Protocol (HTTP), Secure Sockets Layer (SSL), Advanced Messaging Query Protocol (AMOP), an open Internet Protocol for Business Messaging, or Certified HTTP (CHTTP), or any combination thereof ([21], “Referring now to FIG. 1A, an embodiment of a network environment is depicted. In brief overview, the network environment comprises one or more clients 102a-102n (also generally referred to as local machine(s) 102, client(s) 102, client node(s) 102, client computer(s) 102, client device(s) 102, or endpoint(s) 102) in communication with one or more servers 106a-
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the system implementing a virtual world as disclosed by Edecker, as modified by the updating of virtual object records as disclosed by Chuah, as modified by the feature of enabling/disabling virtual objects as disclosed by Dawson, as modified by the feature of a record flag/indicator for indicating object enablement as disclosed by Jung, as modified by the mirrored hard drive backup as disclosed by Kesselman, as modified by a VPN network using a secure Internet connection, as disclosed by Saunders, with the further modification of a secure protocol such as SSL as disclosed by Harwood, because increasing security through use of a known protocol would be cost-effective and reassure customers (See Harwood, [42]).

With regard to amended claim language, wherein if the transferring, the generating or the removing is unsuccessful, the system updates the first database record of the second user, causing the second simulation server in communication with the second client host used by the second user to load the virtual object from the second view simulation of the virtual world, Chuah discloses the updating and database record generating, Dawson discloses the transferring, and Jung discloses generating the database to include an a indicator and removing of the indicator as reverse the hiding of the virtual object if any of the steps are unsuccessful.
However, Lee discloses wherein if any of the transaction steps (where transaction steps of transferring, generating, removing are disclosed by Chuah, Dawson and Jung as discussed above) is unsuccessful, the system: ensures that none of the steps occur ([40] “In various embodiments, game subprocess server 104c can be a transaction server, which can be configured to manage transactions among participants to ensure the transactions are atomic. That is, game subprocess server 104c can operate to ensure that all parts of a transaction occur, or all do not occur, thereby guaranteeing that game data stored in database processes 110 are not updated unless all parts of the transactions succeed…”; see also [55], “…Synthetic environment generation platform 500 also includes quasi aggregated process space 502 in which transactions, such as transaction 504, can be implemented as an atomic transaction. As such, either the all parts of a transaction are performed or none of them is…As used herein, the term "transaction," at least in one embodiment, refers to a set of tasks constituting an activity that involves one or more participants interacting with a synthetic environment.”; Figure 5; where the ensuring that none of the steps occur would include reversing any steps that had completed, including any record updating or object transferring; and, with regard to updates the first database record of the second user, causing the second simulation server in communication with the second client host used by the second user to load the virtual object from the second view simulation of the virtual world, Chuah discloses record updating, and Dawson further discloses updating a database record to cause the virtual object to be disabled/hidden as discussed above, and reversing this updating would result in updating the database record to cause the virtual object to be 
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the system implementing a virtual world as disclosed by Edecker, as modified by the updating of virtual object records as disclosed by Chuah, as modified by the feature of enabling/disabling virtual objects as disclosed by Dawson, as modified by the feature of a record flag/indicator for indicating object enablement as disclosed by Jung, as modified by the mirrored hard drive backup as disclosed by Kesselman, as modified by a VPN network using a secure Internet connection, as disclosed by Saunders, as modified by a secure protocol such as SSL as disclosed by Harwood, with the further modification of requiring atomic transactions, as disclosed by Lee, because such a feature would limit loopholes or unfair access to objects (see Lee, [40], “…thereby reducing loop-holes for participants to seek unjust enrichments…”).

 With regard to claim 2, Edecker, in view of Chuah, in further view of Dawson, Jung, Kesselman, Saunders, Harwood and Lee, disclose the limitations of claim 1 as discussed above.  Kesselman further discloses the virtual object is a copy of an object ([21], “…sends the requested objects (or copies of the requested objects) to the simulation logic layer (104)…”).

With regard to claim 3, Edecker, in view of Chuah, in further view of Dawson, Jung, Kesselman, Saunders, Harwood and Lee, disclose the limitations of claim 1 as discussed above.  Kesselman further discloses the virtual object is an original object ([21], “…sends the requested objects (or copies of the requested objects) to the simulation logic layer (104)…”).

With regard to claim 4, Edecker, in view of Chuah, in further view of Dawson, Jung, Kesselman, Saunders, Harwood and Lee, disclose the limitations of claim 1 as discussed above.  Jung further discloses a transaction manager (Figure 1, [94], Figure 6, [110]).

With regard to claim 5, Edecker, in view of Chuah, in further view of Dawson, Jung, Kesselman, Saunders, Harwood and Lee, disclose the limitations of claim 1 as discussed above.  Chuah discloses the system updating the first database record of the second user ([44]-[47]) and Dawson discloses causing the second simulation server in communication with the second client host used by the second user to hide the virtual object from the second view simulation of the virtual world displayed on the second client host ([18], [45]), as discussed above, but neither specifically disclose that hiding the object comprises setting a flag bit.  However, Jung discloses  a record that includes a flag, ([414], “record that includes a transfer-related tag or flag associated with one or more of the following: patron, transferable right, proprietary virtual right, virtual right to make identical copy, virtual right to make modified copy…”), and further discloses that such rights can be rescinded: comprises setting a flag bit in the first database record of the second user to a second value ([419], “…the record may include one or more of the following types of adverse claims or defects: real-world estate claim, real-world creditor claim, real-world 

With regard to claim 6, Edecker, in view of Chuah, in further view of Dawson, Jung, Kesselman, Saunders, Harwood and Lee, disclose the limitations of claim 1 as discussed above.  Jung further discloses the system removing the indicator from the second database record ([414], the record comprises a flag indicating rights, and ([419], rights can be rescinded). Jung further discloses changing the tag/flag comprises ‘flipping a flag bit’ of the second database record from a first value to a second value ([414], where Jung discloses a record with a tag or flag associated with a right, and [419], where changing a tag from a right to a property, as in [414], to ‘rescinded’, as in [419], indicates ‘flipping a bit’.  [467] further discloses a transfer-related tag or flag, indicating a transferable right.)

With regard to claim 7, Edecker, in view of Chuah, in further view of Dawson, Jung, Kesselman, Saunders, Harwood and Lee, disclose the limitations of claim 1 as discussed above.  Jung further discloses the system verifies that the virtual object is controlled by the second user of the virtual world ([310], Figure 68, “…identifying a virtual world property right in a virtual world environment, which virtual world property right has been acquired by a donor party (block 1851); . 



Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edecker (US Publication 2002/0188678), in view of Chuah (US Publication 2003/0014423), in further view of Dawson (US 2009/0276718), in further view of Jung (US Publication 2007/0203725), in further view of Kesselman (US Publication 2005/0266926), in further view of Saunders (US 7,690,043), in further view of Harwood (US Publication 2009/0106347), in further view of Lee (US Publication 2008/0220873), in further view of Robinson (US Publication 2007/0288319).
 With regard to claim 8, Edecker, in view of Chuah, in further view of Dawson, Jung, Kesselman, Saunders, Harwood and Lee, disclose the limitations of claim 1 as discussed above.   Jung discloses, as discussed above, after providing control of the virtual object to the first user, and removing the indicator from the second database record, causing the first simulation server to load the virtual object from the first asset server and render the virtual object in the first view simulation of the virtual world displayed on the first client host ([414], [467], where ‘to provide control of the virtual object to the first user’ and ‘causing to load the virtual object…and render the object…’ comprise the intended use of removing the indicator from the record, and, as such, these limitations are not afforded full patentable weight).  However, Jung does not specifically 
 However, Robinson discloses rights transfer, followed by the system deletes the first database record of the second user ([57], “…the redemption right transfer request meets approval guidelines, the transfer is approved, and redemption rights information is stored, at step 310, in the second user record. At the same time, the initial user's ownership of the transferred redemption right could be revoked. For example, the initial user's record could be updated to note the relinquishment of the transferred redemption right, redemption rights information could be removed from the initial user's record, or the initial user record could be deleted…”  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the system implementing a virtual world as disclosed by Edecker, as modified by the updating of virtual object records as disclosed by Chuah, as modified by the feature of enabling/disabling virtual objects as disclosed by Dawson, as modified by the feature of a record flag/indicator for indicating object enablement as disclosed by Jung, as modified by the mirrored hard drive backup as disclosed by Kesselman, as modified by a VPN network using a secure Internet connection, as disclosed by Saunders, as modified by a secure protocol such as SSL as disclosed by Harwood, as modified by requiring atomic transactions, as disclosed by Lee,  with the further modification of deleting records from initial users after transfer as disclosed by Robinson, because such a technique would ensure the system against fraudulent use by initial owners, and additionally would reduce unnecessary storage requirements.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hamilton, II: US Publication 2009/0098939
Fitzpatrick, US Publication 2010/0306318
Blanchard, US Publication 2009/0017916
Proctor, US Publication 2009/0275403
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685